DETAILED ACTION
Claims 1-7 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2019 and 5/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The following paragraphs are blank: 19, 34, 36, 38, 40, 42, 44, 48, 50, 56, 58, 60, 63, 65, 67, 69, 71, 73, 76, 78 and 81.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: The variables listed in the following paragraphs are blurry : 51-53 and 61-62.  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “a parameter”, in line two, which is improper because there has is a previous recitation of a parameter.  Suggested correction is for the limitation to read “the parameter”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a parameter” will be interpreted as “the parameter” that is present in the preceding claim.

Claim 6 is objected to because of the following informalities: the claim recites “the rotation device foundation”, in line four, which is improper because there has been no previous recitation of a rotation device foundation, and the claim appears to be further limiting a different claim term.  Suggested correction is for the limitation to read “the rotor-bearing-foundation model”, as there is a previous recitation of the claim term worded differently. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the rotation device foundation” will be interpreted as “the rotor-bearing-foundation model” that are present in the preceding claims.

Claim 7 is objected to because of the following informalities: the claim recites “a state”, in lines two and three, which is improper because there has is a previous recitation of a state.  Suggested correction is for the limitation to read “the state”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a state” will be interpreted as “the state” that is present in the preceding claim.

Claim 7 is objected to because of the following informalities: the claim recites “the journal bearing”, in lines three and four, which is improper because there has is not previous recitation of a journal bearing.  Suggested correction is for the limitation to read “a journal bearing”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the journal bearing” will be interpreted as “a journal bearing” as this is the first recitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or 
13.	Step 1: Claims 1-7 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1-7 are directed to patent eligible categories of invention.
14.	Step 2A, Prong 1: Claim 1 is directed to the abstract idea of using a method for modeling a rotation device using a mathematical model that uses a series of mathematical equations to determine a change in an estimated value, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “method for diagnosing … by means of a rotor-bearing-foundation model, the method comprising:” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “simulating … as a rotor system;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “forming a mathematical model for the rotor system;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “estimating a state … by means of the mathematical model and a vibration measurement value of …; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “diagnosing for abnormalities in … from the changes in an estimated value.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations.
15.	Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of “a rotation device” however this additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instruction on how to model a rotation device with a mathematical model by using a series of equations and performed mathematical calculations. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). As described in MPEP 2106.05(f), limitations that amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.). As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
16.	Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “a rotation device” 
17.	The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
18.	Dependent claim 2 is directed to further defining the calculations by defining the elements of the system to use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
19.	Dependent claim 3 is directed to further defining the calculations by defining what parameters are calculated, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
20.	Dependent claim 4 is directed to further defining the calculations by defining the calculation method, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
5 is directed to further defining the calculations by defining another parameter to be calculated, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
22.	Dependent claim 6 is directed to further defining the calculations by defining another parameter to be calculated, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
23.	Dependent claim 7 is directed to further defining forces, variables and values used in the mathematical calculation, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
24.	Accordingly, claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachschmid et al. “IDENTIFICATION OF MULTIPLE FAULTS IN ROTOR SYSTEMS” (hereinafter Bachschmid).
Regarding claim 1, Bachschmid anticipates A method for diagnosing a rotation device by means of a rotor-bearing-foundation model, the method comprising: (Abstract, Page 330 Section 2 Fault modeling, Page 332 Section 2.2 Bow and Ridge Coupling Misalignment Fault Models, Page 336 Section 4 Numerical Simulations, Figure 4, a system of elements including the rotor, bearing and foundation are modeled in order to determine faults which are caused by vibrations)
simulating a rotation device as a rotor system; (Abstract, Page 336 Section 4 Numerical Simulations, Figure 4, the rotation device is modeled as a turbo generator system which is a rotor system)
forming a mathematical model for the rotor system; (Equations 1-25, equations that mathematically model the operation of the rotor system and the maximum vibration due to the operation are presented)
estimating a state of the rotation device by means of the mathematical model and a vibration measurement value of the rotation device; and (Equations 1-25, Page 328 First two paragraphs and list, Page 330 Last two paragraphs, Page 332 Section 2.2 Bow and Ridge Coupling Misalignment Fault Models, Page 336 Section 4 Numerical Simulations, Page 364 Last two paragraphs before Section 6, state estimation is used as well as looking at the values of parameters including vibration to determine if a fault exists)
diagnosing for abnormalities in the rotation device from the changes in an estimated value. (Equations 1-25, Page 328 First two paragraphs and list, Page 330 Last two paragraphs, Page 332 Section 2.2 Bow and Ridge Coupling Misalignment Fault Models, Page 336 Section 4 Numerical Simulations, Page 364 Last two paragraphs before Section 6, speeds of the system that produce a fault are identified, these unusable speeds produce enough vibration to produce faults (abnormalities))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-7 rejected under 35 U.S.C. 103 as being unpatentable over Bachschmid in view of Werner “Finite element analysis of a soft mounted 2-pole asynchronous machine concerning vibration stability”.
Regarding claim 2, Bachschmid anticipates the limitations of claim 1. Bachschmid teaches wherein the rotor system is simulated as a foundation including a rotor, a journal bearing (Abstract, Page 328 Second to last Paragraph, Page 333 Section 2.4 Journal Ovalization Fault Model, The system is modeled as a foundation that includes rotor and journal bearings)
Bachschmid does not explicitly teach and a bearing housing
Werner teaches and a bearing housing (Abstract, Page 2 Section 3 Finite Element model of the soft mounted asynchronous machine, Figure 2, A bearing housing is considered in the rotor mode)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bachschmid to incorporate the teachings of Werner as they are both directed to finite element analysis of a rotor system, in order to include a bearing housing and calculating parameters using a Reynolds equation. Werner would modify Bachschmid by modeling the housing as a bearing housing and using a Reynolds equation to calculate a parameter. The benefit of doing so is a calculation method to optimize the vibration stability by considering foundation stiffness and damping is created. (Werner Abstract).

Regarding claim 3, the combination of Bachschmid and Werner teaches the limitations of claim 2. Bachschmid teaches wherein the step of forming the mathematical model comprises: calculating a parameter of the rotor by using finite element method; and (Page 328 Second to last paragraph, Page 329 Section 2 Fault Modeling, Page 332 Section Section 2.2 
Bachschmid does not explicitly teach calculating a parameter of the journal bearing based on Reynolds Equation.
Werner teaches calculating a parameter of the journal bearing based on Reynolds Equation. (Page 2 Section 3 Finite Element Model of the soft mounted asynchronous machine, Figure 2, Page 5 Section5 Oil Film stiffness and damping coefficients, A Reynolds equation is used to calculate a parameter of the journal bearing)

Regarding claim 5, the combination of Bachschmid and Werner teaches the limitations of claim 3. Bachschmid teaches wherein a parameter of the rotor system comprises at least one of mass, stiffness and damping coefficient. (Page 336 Section 4 Numerical Simulations, The foundation is modeled by seven two-d.o.f. pedestal (mass, spring and damper systems) with constant mass stiffness and damping coefficients)

Regarding claim 6, the combination of Bachschmid and Werner teaches the limitations of claim 3. Bachschmid teaches wherein the step of forming the mathematical model further comprises: calculating a parameter of the rotation device foundation by using increasing speed data of the rotation device. (Page 331 Section 2.1 Unbalance Fault Model, Equation 17 and 18, Page 333 Section 2.4 Journal Ovalization fault model, Page 335, Page 336 Section 4 Numerical Simulations, parameters are calculated by changing the speeds within the RPM range, i.e. 300-3000 rpm)

Regarding claim 7, the combination of Bachschmid and Werner teaches the limitations of claim 1. Bachschmid teaches wherein the step of estimating a state of the rotation device estimates at least one of an external force exerted on the journal bearing … (Page 328 Second to last paragraph, Page 330 Section 2 Fault Modeling, Page 331 Section 2.2 Bow and Rigid Coupling Misalignment Fault models, Page 333 Section 2.4 Journal Ovalization fault model, the system is models by a series of external forces including those exerted on the journal bearing)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bachschmid in view of Werner, and in further view of McLuckie USPPN 2008/0312880.

Regarding claim 4, the combination of Bachschmid and Werner teaches the limitations of claim 3. The combination of Bachschmid and Werner does not explicitly teach wherein the step of forming the mathematical model uses finite difference method as a method for obtaining an approximation solution of the journal bearing model.
McLuckie teaches wherein the step of forming the mathematical model uses finite difference method as a method for obtaining an approximation solution of the journal bearing model. ([0057], [0074], [0087], [0095], A finite difference method is used to solve for parameters of the journal bearing model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bachschmid and Werner to incorporate the teachings of McLuckie as they are directed to finite element analysis of a rotating system, in order to include finite difference calculation. McLuckie would modify Bachschmid and Werner 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ide et al. USPAT 5,455,778: Also teaches a bearing design model that uses a mathematical model to calculate parameters for a rotor, bearing, journal and foundation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147